PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/380,952
Filing Date: 10 Apr 2019
Appellant(s): 4Life Patents, LLC



__________________
Brick G. Power
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 25, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 7, 8, 12, and 14 stand finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pregliasco (J Clin Gastroenterol (2008), vol. 42, suppl. 3, part 2, pp. S224-S233).
Pregliasco teaches a combination of probiotic, fructooligosaccharides, and lactoferrin and describes lactoferrin as having immune modulating effects.  The reference specifically combines 0.3 g (3,000 mg) of lactoferrin with 30 billion CFU of probiotic bacteria. The concentration of lactoferrin in the composition is 6% (see page S226, Preparations B and paragraphs 2 and 3 in the second column).  The appellant’s specification teaches that 100 mg of an immune modulating component is capable of stimulating the growth of 2 billion CFU of probiotic bacteria (see Tables 2 and 4).  The ratio of immune modulating component to probiotic bacteria in the reference composition is higher than this ratio of immune modulating component to probiotic bacteria exemplified in the specification.  In addition, the appellant’s claim 11 specifically claims a concentration of 3% of the immune modulating component. The concentration of immune modulating component in the reference composition is higher than 3%.  Thus, the concentration of immune modulating component in the reference should be sufficient to achieve the intended use claimed by the appellant.  Therefore, the reference is considered to properly anticipate the stated claims.  

Claim(s) 1, 7, 8, 12, 14, 21, 24, and 26 stand finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chichlowski (US 2018/0064739).
Chichlowski claims a combination of galactooligosaccharides, probiotic, and human milk oligosaccharide where the oligosaccharide is 3’-sialyllactose and/or 6’-sialyllactose.  The composition contain additional ingredients (additives).  The human milk oligosaccharide modulates the immune system (see paragraph [0001]).  The reference teaches using between 500 mg to 1000 mg of the human milk oligosaccharide in combination with 1 million to 1 billion CFU of probiotic bacteria (see claims 1, 2, 4, 11, 16, and 17).  The appellant’s specification teaches that 100 mg of an immune modulating component is capable of stimulating the growth of 2 billion CFU of probiotic bacteria (see Tables 2 and 4).  The ratio of immune modulating component to probiotic bacteria in the reference composition is higher than this ratio of immune modulating component to probiotic bacteria exemplified in the specification.  Thus, the concentration of immune modulating component in the reference should be sufficient to achieve the intended use claimed by the appellant.  Therefore, the reference is considered to properly anticipate the stated claims.

Claims 1-9, 11-14, 21, 22, and 24-26 stand finally rejected under 35 U.S.C. 103 as being unpatentable over Chichlowski (US 2018/0064739) in view of Lisonbee (US 2008/0081076).
Chichlowski claims a combination of galactooligosaccharides as a prebiotic, a probiotic, and human milk oligosaccharide where the oligosaccharide is 3’-sialyllactose and/or 6’-sialyllactose.  The composition contain additional ingredients (additives) (see claims 1, 2, 16, and 17).  The reference teaches that the composition can also comprise fructo-oligosaccharide and xylooligosaccharide as prebiotic components (see paragraphs [0068], [0073]).  The reference teaches that the composition improves the immune system (see paragraph [0001]).  The reference does not teach an immune modulating component comprising a bovine colostrum, egg yolk, and a bovine colostrum extract.
	However, Lisonbee teaches a composition for improving immune function which comprises a bovine colostrum extract, a fraction from bovine colostrum, and egg yolk.  The reference teaches a fraction with a molecular weight of less than 3,000 Da which lacks transfer factor and moderates T-cell activity.  The reference teaches combining the immune modulating components with additives (see claims 7, 10, and 11; paragraphs [0012], [0016], [0033], [0034], [0043]-[0048].
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that improve the immune health of a subject.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to improve the immune health of a subject, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions improve the immune health of a subject.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by the appellant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of the appellant’s claimed invention.
The references do not specifically teach that immune modulating component increases the rate at which is probiotic organism grows or multiples.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In addition, the fact that the appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Chichlowski teaches a composition with 1 million to 1 billion CFU of probiotic bacteria (see claims 1, 2, 4, 11, 16, and 17).  Lisonbee teaches that an effective amount of the immune modulating component is 150 mg (see Table 5).  Thus, a combination of the amounts specifically taught by the references would yield a composition with 150 mg of immune modulating component and 1 million to 1 billion CFU of probiotic bacteria.  The appellant’s specification teaches that 100 mg of an immune modulating component is capable of stimulating the growth of 2 billion CFU of probiotic bacteria (see Tables 2 and 4).  The ratio of immune modulating component to probiotic bacteria in the composition taught by the references is higher than this ratio of immune modulating component to probiotic bacteria exemplified in the specification.  Thus, the concentration of immune modulating component in the reference composition should be sufficient to achieve the intended use claimed by the appellant.  Therefore, the references together are considered to properly teach the stated claims.  

Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chichlowski (US 2018/0064739) in view of Lisonbee (US 2008/0081076) as applied to claims 1-9, 11-14, 21, 22, and 24-26 above, and further in view of Sozzi (US 4,332,790).
The teachings of Chichlowski and Lisonbee are discussed above.  The references do not teach that the probiotics are microencapsulated.  However, Sozzi teaches microencapsulated probiotics.  Sozzi teaches that the microencapsulation improves the probiotic composition because it allows for better storage stability and for the probiotic to be delivered to the desired site in the digestive tract without degradation in the stomach (see column 1, lines 36-56).  Thus, given these benefits, an artisan of ordinary skill would have reasonably expected that the composition taught by the combination of Chichlowski and Lisonbee would be improved if the probiotic ingredients were microencapsulated.  This reasonable expectation of success would have motivated the artisan to modify Chichlowski and Lisonbee to include microencapsulation of the probiotic ingredient.

Claims 1-9, 11-14, 21, 22, and 24-26 stand finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Lisonbee (U.S. Patent No. 10,471,100) in view of Chichlowski (US 2018/0064739).
Lisonbee claims a composition for modulating immune function which comprises a bovine colostrum extract, a fraction from bovine colostrum and egg yolk.  The reference teaches a fraction with a molecular weight of less than 3,000 Da which lacks transfer factor and moderates T-cell activity.  The patent does not claim including a probiotic or a prebiotic ingredient in the composition.
However, Chichlowski claims a combination of galactooligosaccharides as a prebiotic, a probiotic, and human milk oligosaccharide where the oligosaccharide is 3’-sialyllactose and/or 6’-sialyllactose.  The composition contain additional ingredients (additives) (see claims 1, 2, 16, and 17).  The reference teaches that the composition can also comprise fructo-oligosaccharide and xylooligosaccharide as prebiotic components (see paragraphs [0068], [0073]).  The reference teaches that the composition improves the immune system (see paragraph [0001]).  
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that improve the immune health of a subject.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to improve the immune health of a subject, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions improve the immune health of a subject.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by the appellant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of the appellant’s claimed invention.
Claims 10 and 23 stand finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Lisonbee (U.S. Patent No. 10,471,100) in view of Chichlowski (US 2018/0064739) as set forth above for claims 1-9, 11-14, 21, 22, and 24-26 and further in view of Sozzi (US 4,332,790).
The teachings of Chichlowski and Lisonbee are discussed above.  The references do not teach that the probiotics are microencapsulated.  However, Sozzi teaches microencapsulated probiotics.  Sozzi teaches that the microencapsulation improves the probiotic composition because it allows for better storage stability and for the probiotic to be delivered to the desired site in the digestive tract without degradation in the stomach (see column 1, lines 36-56).  Thus, given these benefits, an artisan of ordinary skill would have reasonably expected that the composition taught by the combination of Chichlowski and Lisonbee would be improved if the probiotic ingredients were microencapsulated.  This reasonable expectation of success would have motivated the artisan to modify Chichlowski and Lisonbee to include microencapsulation of the probiotic ingredient.

(2) Response to Argument
In regards to the 102 rejection based on Pregliasco, the appellant argues:
Although Pregliasco describes a composition that includes probiotic bacteria, fructooligosaccharide, and lactoferrin, Pregliasco does not describe that any component of the composition is an immune modulator that increases the rates at which probiotics of the composition grow and/or multiply, as required by claims 1 and 12. The Examiner has not offered any evidence and, thus, has not proven, that the lactoferrin in the composition of Pregliasco is inherently an immune modulator or that the lactoferrin in the composition of Pregliasco increases the rate at which the probiotic component of the composition grows and/or multiplies.

Instead of offering evidence to support the argument that Pregliasco inherently describes the compositions of claims 1 and 12, the Examiner merely asserts that lactoferrin is an immune modulator, then compares the amounts of lactoferrin and probiotic bacteria in the composition of Pregliasco to the amounts of immune modulator and probiotic organisms in an embodiment of a composition described by the above-captioned application. Final Office Action of October 13, 2021, page 3. Since the Examiner has not demonstrated that lactoferrin is an immune modulator, that lactoferrin inherently increases the rate at which at least one probiotic organism grows and/or multiplies, or that the ratio of lactoferrin to probiotic organisms in the composition of Pregliasco somehow increases the rate at which at least one probiotic organism grows and/or us multiplied, the Examiner has not met her burden under MPEP § 2112 of establishing that Pregliasco inherently anticipates the compositions of any of claims 1 7, 8, 12, or 14.

However, Pregliasco specifically teaches that lactoferrin is an immune modulating component in the third full paragraph of the second column of page S226.  Thus, contrary to the appellant’s assertion, the reference itself specifically describes lactoferrin as an immune modulating component.  Thus, there is an explicit teaching in the reference to support the argument that lactoferrin is an immune modulating component.
In addition, in regards to the appellant’s argument that the reference does not teach that the immune modulating component increases the growth of the probiotic component, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The reference specifically combines 0.3 g (3,000 mg) of lactoferrin with 30 billion CFU of probiotic bacteria. The concentration of lactoferrin in the composition is 6% (see page S226, Preparations B and paragraphs 2 and 3 in the second column).  The appellant’s specification teaches that 100 mg of an immune modulating component is capable of stimulating the growth of 2 billion CFU of probiotic bacteria (see Tables 2 and 4).  The ratio of immune modulating component to probiotic bacteria in the reference composition is higher than this ratio of immune modulating component to probiotic bacteria exemplified in the specification.  In addition, the appellant’s claim 11 specifically claims a concentration of 3% of the immune modulating component. The concentration of immune modulating component in the reference composition is higher than 3%.  Thus, the concentration of immune modulating component in the reference would be sufficient to achieve the intended use claimed by the appellant.  Therefore, the reference is considered to properly anticipate the stated claims because the reference composition is structurally the same as the claimed composition.

In regards to the 102 rejection based on Chichlowski, the appellant argues:
The Examiner has also asserted that the human milk oligosaccharides present in the composition of Chichlowski act as immune modulators. Final Office Action of October 13, 2021, pages 3-4. Chichlowski does not, however, characterize human milk oligosaccharides as immune modulators. Rather that modulate an immune response, as an immune modulator does, Chichlowski teaches that human milk oligosaccharides “are useful for supporting... immune system development” (paragraph [0001]), which is very different from modulating an immune response. The Examiner has not provided any evidence that human milk oligosaccharides are immune modulators.

However, as was discussed in the Final rejection of October 13, 2021, it is unclear how supporting immune system development is not considered to be a modulation of the immune system.  The plain meaning of “modulate” is “to adjust to or keep in proper measure or proportion” (see “Modulate” definition in https://www.merriam-webster.com/dictionary/modulate#:~:text=1%20%3A%20to%20tune%20to%20a,electrons%20in%20an%20electron%20beam).  Supporting immune system development is considered to be an adjustment of the immune system and keeping the immune system in proper measure or proportion; thus, supporting immune system development is reasonably encompassed by the plain meaning of an immune system modulation.  
The appellant also argues:
Further, Chichlowski provides no express or inherent description that the human milk oligosaccharides of the composition thereof are present in an amount that increases the rate at which at least one probiotic organism of the composition of Chichlowski grows and/or multiplies, as required by claims 1, 12, and 21. It is also submitted that the Examiner has not established that the ratio of human milk oligosaccharides to probiotic bacteria in the composition of Chichlowski, which the Examiner purports is comparable to the ratio of immune modulators to probiotic organism ratios in an embodiment of a composition disclosed by the above-captioned application, would have inherently rendered the human milk oligosaccharides of the composition of Chichlowski with the ability to increase the rates at which at least one probiotic organism grows and/or multiplies, as would be needed for the Examiner to establish inherency under MPEP § 2112. Therefore, the Examiner has not met her burden of establishing that Chichlowski anticipates the composition of any of claims 1, 7, 8, 12, 14, 21, 24, or 26.

However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Chichlowski claims a combination of galactooligosaccharides, probiotic, and human milk oligosaccharide where the oligosaccharide is 3’-sialyllactose and/or 6’-sialyllactose.  The composition contains additional ingredients (additives).  The human milk oligosaccharide modulates the immune system (see paragraph [0001]).  The reference teaches using between 500 mg to 1000 mg of the human milk oligosaccharide in combination with 1 million to 1 billion CFU of probiotic bacteria (see claims 1, 2, 4, 11, 16, and 17).  The appellant’s specification teaches that 100 mg of an immune modulating component is capable of stimulating the growth of 2 billion CFU of probiotic bacteria (see Tables 2 and 4).  The ratio of immune modulating component to probiotic bacteria in the reference composition is higher than this ratio of immune modulating component to probiotic bacteria exemplified in the specification.  Thus, the concentration of immune modulating component in the reference would be sufficient to achieve the intended use claimed by the appellant.  Therefore, the reference is considered to properly anticipate the stated claims.

In regards to the 103 rejection based on Chichlowski in view of Lisonbee and Chichlowski in view of Lisonbee, and further in view of Sozzi, the appellant argues:
Claims 1-14, 21, 22, and 24-26 are patentable under 35 U.S.C. § 103 because the Examiner has not established a prima face case of obviousness against any of these claims. Claims 1, 12, and 21 recite immune modulating components present in amounts that “increase[] rates at which at least one probiotic organism of the probiotic component[s of the claimed compositions] grows and/or multiplies.” The immune modulators of Lisonbee are used to support the immune systems of humans and other mammals and, thus, to support immune health in humans and other mammals. Because the prior use of the immune modulators of Lisonbee is limited to use in supporting the immune systems of humans and other mammals, and since mammalian immune systems have little, if any, relation to bacteria, it is respectfully submitted that there would have been no apparent reason for one of ordinary skill in the art to have expected the immune modulators of Lisonbee to have caused a probiotic bacteria of the probiotic composition of Chichlowski to grow and/or multiply at an increased rate. Nor has the Examiner established as much.

Further, even assuming, solely for the sake of argument, that one of ordinary skill in the art would have had some reason to combine the immune modulators of Lisonbee with the probiotic bacteria of Chichlowski, it is respectfully submitted that one of ordinary skill in the art wouldn’t have expected the claimed increase in rates of growth and/or multiplication of probiotic bacteria. In any event, it is respectfully submitted that neither Chichlowski nor Lisonbee teaches or suggests that an immune modulating component increases a rate at which at least one probiotic organism grows and/or multiplies.

 
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In addition, the fact that the appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Chichlowski teaches a composition with 1 million to 1 billion CFU of probiotic bacteria (see claims 1, 2, 4, 11, 16, and 17).  Lisonbee teaches the same immune modulating component that is claimed by the appellant and that an effective amount of the immune modulating component is 150 mg (see Table 5).  Thus, a combination of the amounts specifically taught by the references would yield a composition with 150 mg of immune modulating component and 1 million to 1 billion CFU of probiotic bacteria.  The appellant’s specification teaches that 100 mg of an immune modulating component is capable of stimulating the growth of 2 billion CFU of probiotic bacteria (see Tables 2 and 4).  The ratio of immune modulating component to probiotic bacteria in the composition taught by the references is higher than this ratio of immune modulating component to probiotic bacteria exemplified in the specification.  Thus, the concentration of immune modulating component in the reference composition would be sufficient to achieve the intended use claimed by the appellant.  Therefore, the references together are considered to properly teach the stated claims.  

In regards to the double patenting rejections based on US 10,471,100 in view of Chichlowski and US 10,471,100 in view of Chichlowski and further in view of Sozzi, the appellant argues:
Claims 1-14, 21, 22, and 24-26 are patentable because, prior to the disclosure of the above-captioned application, there would have been no apparent reason for one of ordinary skill in the art to have expected that an immune modulator of the types recited by claims 1-10 of the ’100 Patent would have caused probiotic bacteria of Chichlowski to grow and/or multiply at an increased rate. Further, claims 1-10 of the ’100 Patent do not recite and Chichlowski and Sozzi do not teach or suggest an immune modulating component that increases a rate at which at least one probiotic organism grows and/or multiplies.

However, the claims of US ‘100 are drawn to the same immune modulating component that is recited in the appellant’s claims.  Thus, the immune modulating component in the claims of US ‘100 would be capable of carrying out the intended use of stimulating the growth of the probiotic bacteria in Chichlowski because the both components are structurally identical.  The appellant does not argue that there is no motivation for combining the immune modulating component of US ‘100 with the probiotic bacteria of Chichlowski.  The fact that the appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655                                                                                                                                                                                                      
Conferees:
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                                        
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.